DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over 4179665 Bell in view of JP 2002-160895 Kidokoro.
Regarding claim 1, Bell discloses a double pivot hinge for vehicle doors (abstract), comprising:
a hinge securing bracket 42 of which one side is secured to the vehicle body (“vehicle mounted hinge butt 42” column 2 line 67); 
a first hinge shaft 66 provided at another side of the hinge securing bracket 42; 
a first hinge block 60 of which one side is supported by the first hinge shaft 66, and which is relatively rotatably coupled to the hinge securing bracket (figure 2 to figure 4); 
a second hinge block 78 of which one side is disposed adjacent to another side of the first hinge block 60, and of which another side is supported by the door panel (“door mounted hinge butt 78” column 3 line 17); 
a second hinge shaft 94 connecting another side of the first hinge block 60 and one side of the second hinge block 78 such that the second hinge block is relatively rotatably coupled to the first hinge block (as shown in figures 2 to figure 4); and 
a locking member 96 capable of selectively locking the second hinge block to the first hinge block such that the second hinge block and the first hinge block are rotatable integrally (locking member 96 connects second hinge block 60 to the second hinge block 78 so they rotate integrally; locked together the movement is limited from the closed position to the open position in figure 4, then unlocked the rotation may continue around second hinge shaft 94 into the open position of figure 7).
Bell discloses the use of the hinge on a door of a vehicle, but does not disclose the particular kind of vehicle.
Kidokoro discloses a forklift side door, the side door provided at a side portion of the vehicle body of the forklift (figure 1), and the side door comprises a door panel 19.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the vehicle door hinge of Bell to the vehicle door as disclosed by Kidokoro, in order to widen the rotational range without detaching the door.  Examiner contends that the use of one vehicle door hinge for another vehicle door hinge with the same orientation is an obvious equivalency.  

Regarding claim 2, Bell as modified discloses the forklift side door of claim 1, wherein when the locking member 96 locks the second hinge block 78 and the first hinge block 60 to be connected to each other (as shown in figure 4), the door panel is rotatable about the first hinge shaft 66 (from figure 2 to figure 4), and when the locking member releases (figure 7) connection between the second hinge block 48 and the first hinge block 60, the door panel is rotatable about the first hinge shaft 66 and rotatable about the second hinge shaft 94 (unlatched, the door is free to rotate about both hinge shafts).

Regarding claim 3, Bell as modified discloses the forklift side door of claim 1, wherein the first hinge shaft 66 passes vertically through the first hinge block 60 (doors of both Bell and Kidokoro require vertical hinge shafts), and is fitted to the hinge securing bracket 42 in an insertion manner from the outside of the first hinge block (best shown in figure 9).

Regarding claim 4, Bell as modified discloses the forklift side door of claim 1, wherein the second hinge shaft 94 is provided to pass vertically through a protruding portions (upper and lower knuckles 90 and 92) of the first hinge block 60 that protrudes from the first hinge block 60 toward the second hinge block 78, that are spaced apart from each other (figure 5) to cover an upper portion and a lower portion of the protruding portion of the protrusion 84 of the second hinge block 78, and [second hinge shaft 94] passes through protruding portion (knuckle 84, best shown in figure 5) of the second hinge block 78.
Bell discloses the first hinge block has two protrusions on opposite sides of the one protrusion of the second hinge block 78.  Bell does not disclose the reverse.
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the number of knuckles on which part, as these are equivalents.  Examiner notes that Bell discloses the two protrusions on one part and one protrusion on the other; examiner contends that which part has two protrusions and which part has one protrusion makes no material difference to the pivoting motion or mechanism, and is considered an obvious reversal of parts.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to which part has two protrusions and which part has one protrusion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).

Regarding claim 5, Bell as modified discloses the forklift side door of claim 1, wherein the locking member 96 comprises: a hinge securing pin 106 provided to pass through the second hinge block 78 (figure 7), and to secure the second hinge block 78 to the first hinge block 60 by allowing an inner end portion of the hinge securing pin 106 to be inserted to a hole 104 defined at the first hinge block 60; a safety ring 102 provided at an outer end portion of the hinge securing pin 106 which protrudes outwardly of the second hinge block 78; and a return spring 108 provided outside the hinge securing pin 106 to allow the inner end portion of the hinge securing pin to be inserted into the hole of the first hinge block.

Regarding claims 6 and 8-11, Bell as modified discloses the forklift side door of one of claims 1 to 5, wherein the door panel (19 of Kidokoro) is formed, divided into a lower panel at which the second hinge block is provided and an upper panel connected to an upper portion of the lower panel without a hinge portion (as shown in figure 2 of Kidokoro).

Regarding claim 7, Bell as modified discloses the side door for a forklift of claim 1, further comprising a door securing pin 24 (of Kidokoro) provided on a side of the door panel 19 that is opposite in a widthwise direction from a side of the door panel on which the second hinge block is provided (securing pin is opposite side of the hinge in figure 2 of Kidokoro), the door securing pin capable of selectively securing the door panel to the vehicle body (as shown in figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677